ORMOND, J.
The charge of the court appears to us to be entirely unexceptionable. The bona fdes of all the transactions between these parties, commencing with the first loan of money from Brooks to Wicker, down to the purchase by the claimant, werg all left to the jury, and it was only in the event that they found that there was no secret trust in favor of the debtor, Wicker, and that the claimant purchased fair-' ly, in good faith, with his own money, and that he gave a fair price for the slave, purchasing for himself, and without any secret trust in favor of Wicker, that he obtained a good title. The points of this charge principally objected to, are the expression that they must find that the claimant gave the value, or about the value of the slave. We consider this precisely equivalent to the terms fair price. The value of a slave must of necessity rest in opinion, about which individuals will differ, as they did in this case. To justify an inference of fraud, from the price given for a slave in a purchase from an insolvent man, it should be clearly inadequate — evidently below the market value or price. The fair interpretation of the terms “ the value, or about the value,” is, not much above or below the market price. It is impossible, *488that'the jury could have been misled by these expressions; they are, in our opinion, sufficiently definite and precise, and if in the opinion of the counsel for the plaintiffs, they required explanation, it should have been demanded at the time.
It is further objected, that there was no circumstances, or fact in evidence, that explained the incongruity of the slave going into the possession of Wicker, after the purchase by the claimant. It is certainly the law of this court, settled by numerous cases, that where the vendor of personal property, continues in possession after an absolute sale, it is a badge of fraud, and that the vendor must satisfactorily explain, why it was, that the possession did not accompany the title. But in this case it must be remembered, that Wicker had been out of possession more than two years before the purchase by the claimant, the possession being all this time in Brooks, in whom was also the legal title, and the court expressly required the jury to find, that this title was in Brooks bona fide, and was fairly acquired by the claimant, to vest in him a valid title, and if so, that his title was not impaired by his knowledge that Wicker was insolvent, or by his permitting him to have the use of the slave. If this is not a correct legal proposition, then an insolvent man is cut off from all the charities of life. No one can safely buy property which had ever belonged to him, or do him an act of kindness. The argument urged here, and the cases referred to, are all to establish the want of good faith in the transaction, which resulted in the purchase by the claimant, but these are all matters upon which the jury have passed, of which they are not only the appropriate but the best judges, and about which the plaintiff has not thought proper to present any question for the revision of this court. In our opinion, the charge as given, presented the question in a fair, and intelligible point of view to the jury, and if it was considered ambiguous, or not sufficiently explicit, an explanatory charge should have been asked.
The refusal of the court to give the additional, charges moved for, when the jury returned into court, is not a matter which can be here assigned as error. The right which *489is secured to parties to except to any decision of the court, is confined by the express terms of the statute, to “ exceptions taken on the trial of the cause.” [Clay’s Dig. 307, & 5.] If the jury return into court, and desire further, or explanatory charges, doubtless, if given, they may be excepted to, and additional or explanatory charges asked for, and if refused also excepted to. In this case, the court merely repeated its former charge, about which the jury had probably differed in opinion. This did not authorize the counsel on either side, to open the trial of the cause, by demanding new and substantive charges to be given. If this can be done, we can see no reason why the jury should not be required to be brought again into court, at any time before they have rendered their verdict, and additional charges required to be given by the court. Our conclusion is, that the right here insisted on does not exist.
Let the judgment be affirmed.